Citation Nr: 1724523	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-03 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating greater than 40 percent for undiagnosed illness involving chest pain, joint pain, muscle ache, fatigue, sleep disturbance, headache, and irritable bowel symptoms, including entitlement to a separate rating for irritable bowel syndrome, a headache disorder, and joint pain.  


REPRESENTATION

Appellant represented by:	James A. Bunker


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.   

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Board denied the aforementioned claim for increased rating and claims for increased rating for a psychiatric disability and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the denial of increased rating for undiagnosed illness to the U.S. Court of Appeals for Veterans Claims (Court), and in November 2016, the matter was vacated and remanded to the Board in a Memorandum Decision.   

The Board notes there are additional issues on appeal that the Veteran has perfected but are not yet ripe for Board review, notably issues of service connection for sleep apnea, erectile dysfunction, and hypertension.  The record indicates that these issues are undergoing development by the AOJ.  These issues will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Cook v. Snyder, 28 Vet. App. 330 (2017), the Court determined that a VA claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.  In May 2017, after a Court remand, the Veteran requested a videoconference hearing.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired videoconference hearing, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




